Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 17/250,139 filed on 12/04/2020.  Claims 1-10 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(b) or 102(a)(1) as being anticipated by Li et al. (CN207173300). This reference is cited in IDS submitted 06/07/2021.
Li et al. show a longitudinal multi-shift electrically driving power assembly (Fig. 1), wherein the longitudinal multi-shift electrically driving power assembly comprises an electric motor (one of the motor on the right) and a plurality of sets of gearboxes (5, 6), each of the gearboxes is a single-shift reduction gearbox or a multi-shift reduction gearbox, the gearboxes are connected in series to form a gearbox assembly, and an output shaft (1) of the electric motor and an input shaft (1) of the gearbox assembly are integrally manufactured. 
As to claim 2, wherein a gearbox (6) that is adjacently connected to the electric motor is a single-shift reduction gearbox, the output shaft of the electric motor and an input shaft of the adjacent gearbox are integrally manufactured, and a rear cover of the electric motor and a front housing of the adjacent gearbox are integrally manufactured (left side wall of housing 6); and when different gearboxes are adjacently connected, an output shaft (4) of a gearbox in front (6) and an input shaft (4) of a gearbox (5) at rear are integrally manufactured. 
As to claim 3, wherein the gearboxes are two sets of gearboxes, and include a single-shift reduction gearbox (6) and a two-shift reduction gearbox (5) that are sequentially connected. 
As to claim 7, wherein the input shaft (1) and an output shaft (16) of the gearbox assembly are non-coaxial and in parallel. 
As to claim 8, wherein the multi-shift reduction gearbox is a two-shift reduction gearbox (5, 6), an input shaft (1), one or more intermediate shafts (10) and an output shaft (16) are provided in the two-shift reduction gearbox, each of the input shaft and the intermediate shaft is provided with an engaged transmission gear (2 or 8), each of the intermediate shaft and the output shaft is provided with an engaged transmission gear (9 or 15), the transmission gear (9) on the intermediate shaft (10) is fixedly connected to the intermediate shaft, and the transmission gear (15) on the output shaft (16) is idle-nested to the output shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN207173300) in view of Ideshio et al. (US 2010/0173746).
As to claim 4, Li et al. show the gearboxes being two sets of gearboxes, not three. Ideshio et al. show a power transmission unit having three sets of gearings (Fig. 1) including a front single-shift reduction gearing (14), a two-shift reduction gearing (15/16) and a rear single-shift reduction gearing (17) that are sequentially connected.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the power transmission of Li et al. to have three sets of gearings as taught by Ideshio et al. in order to provide the transmission having more transmission ratios. Note that the modified transmission unit having a plurality of gear sets would have a plurality of gearboxes since Li et al disclose that each gear set has its own gearbox.
As to claim 5, Li et al. show the gearboxes being two sets of gearboxes, not four. Ideshio et al. show a power transmission unit having four sets of gearings (Fig. 8) including a front single-shift reduction gearing (14), a middle two-shift reduction gearing (16/38), a rear two-shift reduction gearing (15/37), and a rear single-shift reduction gearing (17) that are sequentially connected.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the power transmission of Li et al. to have four sets of gearings as taught by Ideshio et al. in order to provide the transmission having more transmission ratios. Note that the modified transmission unit having a plurality of gear sets would have a plurality of gearboxes since Li et al disclose that each gear set has its own gearbox.

Allowable Subject Matter
Claims 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658